DETAILED ACTION
	Application No. 16/832,967 filed on 03/27/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/01/2020 and 04/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

 	Claims 1-2, 7, 9-10, 15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al (US 2018/0081503 A1) in view of Dotan-Cohen et al (US 2019/0213557 A1).
 	As per claim 1, Green teaches a method comprising: analyzing historical device usage data of a user account indicating prior access to content of an application or service through a plurality of client devices linked to the user account and determining, based on a result of the analyzing of the historical device usage data of the user account, whether two or more of the plurality of client devices linked to the user account accessed the content over a predetermined time period ([0008], [0040], [0042], [0045], [0057], [0074]-[0075], [0105]-[01114], e.g., discloses wherein evaluate the performance of the predictions from the historical input data by determining whether predicted documents were actually accessed or opened by the users and documents associated with the user account, the server can consider events (which can represent interactions by the user or other users with the document or other documents associated with and/or accessible by the user or users) occurring within a predetermined time period); 
Green does not explicitly teach generating a synchronization interval classification prediction for the user account based on a result of the determining, wherein the 
However, Dotan-Cohen teaches generating a synchronization interval classification prediction for the user account based on a result of the determining, wherein the synchronization interval classification prediction is usable to predict a synchronization interval for synchronizing the content with a distributed data storage associated with the application or service and transmitting the synchronization interval classification prediction synchronization interval classification prediction to a synchronization component of the application or service that is usable to modify the synchronization interval ([0024], [0042], [0102], [0120]-[0123], e.g., discloses wherein synchronization interval classification prediction is usable to predict a synchronization interval for synchronizing the content and wherein when the event data (such as the date and/or time) for the first event is updated/modified in the first calendar, the updated event data may be automatically accessible to the second calendar, when the date of the parent's work event is updated/modified to the following week, the family calendar may be automatically updated in view of the update to the parent's work calendar. Each family member may receive an additional alert that the family calendar has been updated in response to the update of the parent's work calendar).

 	As per claim 2, further comprising: receiving a query, from the synchronization component, usable to modify the synchronization interval, requesting the synchronization interval classification prediction and in response to receiving the query, applying a trained artificial intelligence processing configured to generate the synchronization interval classification prediction, wherein the trained artificial intelligence processing executes processing operations that comprise the analyzing, the determining, the generating and the transmitting (see rejection of claim 1 above and further see [0032], [0041], [0061], [0084], [0101]-[0103], [0112] of Dotan-Cohen, e.g., synchronization profiles customized via machine learning and/or artificial intelligent agents, synchronization pattern model determiner may determine that certain features are predictive of user behavior with respect to the synchronization of calendars, while other features are less predictive. The predictive features are weighted higher in the resultant model and used by synchronization profile generator to generate and/or update a synchronization profile). 
 	As per claim 7, wherein the analyzing of the historical device usage data further comprises parsing the historical device usage data of the user account to determine whether any of the plurality of client devices modified the content during the 
Regarding claims 10, 19, claims 10, 19 are rejected for substantially the same reason as claim 2 above.
Regarding claims 9, 17, claims 9, 17 are rejected for substantially the same reason as claim 1 above.
Regarding claim 15, claim 15 is rejected for substantially the same reason as claim 7 above.
 	As per claim 18, further comprising: synchronizing a locally stored version of the content with a version of the content maintained by the distributed data storage based 
 	As per claim 20, further comprising: transmitting the classification prediction for the synchronization interval to a synchronization component of the application or service, and wherein the synchronization component executes the modifying of the synchronization interval (see rejection of claim 1 above). 

		Claims 3-4 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al (US 2018/0081503 A1) in view of Dotan-Cohen et al (US 2019/0213557 A1) further in view of Estes JR (US 2016/0306864 A1).
 	As per claim 3, Green and Dotan-Cohen do not explicitly teach wherein the synchronization interval classification prediction is a recommendation to adjust the synchronization interval to a shorter interval based on the result of the determining identifying that the two or more of the plurality of client devices linked to the user account accessed the content over a predetermined time period. 
However, Estes JR teaches wherein the synchronization interval classification prediction is a recommendation to adjust the synchronization interval to a shorter interval based on the result of the determining identifying that the two or more of the plurality of client devices linked to the user account accessed the content over a predetermined time period ([0031], e.g., disclose wherein migrating an application from 
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Estes JR with the teachings of Green and Dotan-Cohen in order to efficiently enabling a system for adjusting synchronizing time period for synchronization the data from one device to another device (Estes JR).
 	As per claim 4, wherein the classification prediction for the synchronization interval is a recommendation to adjust the synchronization interval to a longer interval based on the result of the determining identifying that the two or more of the plurality of client devices did not access the content over a predetermined time period ([0029], e.g., discloses wherein adjust the synchronization interval to a longer interval, Estes JR). 
Regarding claims 11-12, claims 11-12 are rejected for substantially the same reason as claim 3-4 above.

 Claims 5-6 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al (US 2018/0081503 A1) in view of Dotan-Cohen et al (US 2019/0213557 A1) further in view of Daredia et al (US 2020/0403817 A1).
As per claim 5, Green and Dotan-Cohen do not explicitly teach wherein the application or service is a notetaking application or service, and wherein the content portion is a section in a notebook of the notetaking application or service. 
However, Daredia teaches wherein the application or service is a notetaking application or service, and wherein the content portion is a section in a notebook of the notetaking application or service ([0101], e.g., determine relevant portions in response to detecting that any user is taking notes (e.g., typing while using a word processing or note-taking application).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Daredia with the teachings of Green and Dotan-Cohen in order to efficiently enabling a user to use the client application to take notes during the meeting if the user determines that the information discussed at that point in time is important (Daredia).
 	As per claim 6, wherein the historical device usage data comprises metadata identifying the section in the notebook, and one or more entries providing: an identifier of a device of the plurality of client devices linked to the user account that were used to access the section, and a timestamp for access to the section by the device ([0022], [0063], [0081], [0087], [0108], [0119], Daredia). 
Regarding claims 13-14, claims 13-14 are rejected for substantially the same reason as claim 5-6 above.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Allowable Subject Matter
	Claims 8 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
McCrea discloses US 20210074419 A1 Data Usage Monitoring.
Savoor et al discloses US 20100318647 A1 System and Method to Determine Network Usage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166